DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
CN108878771A to Chen (“CHEN” where references below are to the English translation thereof)
US2014/0332731 to Ma et al. (hereafter “MA”)
CN107240713A to Wang (“WANG” where references below are to the English translation thereof)
Claim Objections
Claims 4-6 are objected to because of the following informalities:  the claims recite “a BET” and instead should recite either BET surface area, or specific surface area.  While BET is a well-known method of measuring specific surface area, the informal recitation of “BET” alone in the claim language should be clarified by stating BET surface area, or specific surface area. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN.
	Regarding Claim 1, CHEN discloses a multilayer electrode for a secondary battery (abstract, Fig. 1), comprising: an electrode current collector (Fig. 1, collector 3); a first mixture layer including an active material (active material layer 6-1 having active material 1), a binder (binder 2, Fig. 1), and a single-walled carbon nanotube (Fig. 1, SWCNT 4), the first mixture layer being formed on at least one surface of the electrode current collector (as shown by Fig. 1); and a second mixture layer including an active material (Fig. 1, active material 1), a binder (Fig. 1, binder 2), and a multi-walled carbon nanotube (Fig. 1, MWCNT 5), the second mixture layer being formed on the first mixture layer (as shown by Fig. 1, the layer with MWCNT 5 is formed on the layer with SWCNT 4).

    PNG
    media_image1.png
    297
    408
    media_image1.png
    Greyscale

Figure 1 of CHEN, Electrode having MWCNT 4 and SWCNT 4
	Regarding Claim 7, CHEN further discloses the multilayer electrode for a secondary battery of claim 1, wherein the single-walled carbon nanotube is included in an amount of 0.01 to 0.1 wt.% (abstract) which anticipates the claimed range of from 0.01 to 5% by weight based on the total weight of the first electrode mixture layer.
	Regarding Claim 8, CHEN further discloses the multilayer electrode for a secondary battery of claim 1, wherein the multi-walled carbon nanotube is included in an amount of 0.1 to 0.5 wt% (abstract) which anticipates the claimed range of from 0.1 to 10% by weight based on the total weight of the second electrode mixture layer.
	Regarding Claim 9, CHEN further discloses wherein the electrode is a positive electrode (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of MA.
	Regarding Claim 2, CHEN is relied upon as above with respect to the multilayer electrode for a secondary battery of claim 1.
	CHEN does not disclose one or more mixture layers including an active material, a binder, and a multi-walled carbon nanotube and sequentially stacked on the second mixture layer.
	MA discloses a multilayered electrode comprising carbon nanotubes in a first layer, and carbon nanofibers and active material in a second layer, and that a plurality of sequentially stacked layers may be added on top of the second layer considering design factors such as desired thickness, capacitance, and resistance (¶33).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified CHEN to further comprise one or more mixture layers including an active material, a binder, and a multi-walled carbon nanotube and sequentially stacked on the second mixture layer as required by Claim 2. The motivation for doing so would have been to select additional layers needed for desired level of capacitance, resistance, or thickness as taught by MA.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of WANG.
	Regarding Claim 4, CHEN is relied upon as above with respect to the multilayer electrode of Claim 1. 
	CHEN is silent with respect to a BET of the single-walled carbon nanotube is greater than a BET of the multi-walled carbon nanotube, and an average diameter of the single-walled carbon nanotube is smaller than an average diameter of the multi-walled carbon nanotube as required by Claim 4. 
	WANG discloses a BET of the single-walled carbon nanotube is greater than a BET of the multi-walled carbon nanotube (400-500 m2/g vs. 230-350 m2/g, translation abstract), and an average diameter of the single-walled carbon nanotube is smaller than an average diameter of the multi-walled carbon nanotube (SWNT 1.1-1.9 nm diameter vs. MWNT diameter of 5-12 nm).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized SWCNT and MWCNT having the claimed BET surface area and the claimed diameter wherein a BET of the single-walled carbon nanotube is greater than a BET of the multi-walled carbon nanotube, and an average diameter of the single-walled carbon nanotube is smaller than an average diameter of the multi-walled carbon nanotube as the SWCNT and MWCNT of CHEN. The motivation for doing so would have been to utilize SWCNT and MWCNT known in the art to provide excellent conductivity for battery applications as taught by WANG (abstract). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 5, CHEN and WANG are relied upon as above and WANG further discloses wherein the single-walled carbon nanotube has a specific surface area of  400-500 m2/g which anticipates the claimed range of BET of 200 m2/g to 1000 m2/g, and further discloses the SWCNT have a diameter of 1.1-1.9 nm which anticipates the claimed range of an average diameter of 0.1 nm to 5 nm. See CN107240713A abstract.
	Regarding Claim 6, CHEN and WANG are relied upon as above and WANG further discloses wherein the multi-walled carbon nanotube has a specific surface area of 230-350 m2/g which anticipates the claimed range of BET of 100 m2/g to 700 m2/g, and an average diameter of 5-12 nm which anticipates the claimed range of 1 nm to 10 nm. See WANG abstract.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, does not disclose or suggest the multilayer electrode of claim 3 wherein an amount of multi-walled carbon nanotubes decreases as a distance from the second mixture layer increases in a stacking direction of the electrode collector, wherein one or more mixture layers including an active material, a binder, and a multi-walled carbon nanotube, and sequentially stacked on the second mixture layer, wherein the multilayer electrode comprises an electrode current collector; a first mixture layer including an active material, a binder, and a single-walled carbon nanotube, the first mixture layer being formed on at least one surface of the electrode current collector; and a second mixture layer including an active material, a binder, and a multi-walled carbon nanotube, the second mixture layer being formed on the first mixture layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729